Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1	Claims 1-20 are pending. 

Response to Argument
2	Applicant’s arguments filed 10/9/2020, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
a. That: applicant argues the cited references, taken singularly or in combination, do not teach or suggest a system configured to "receive content corresponding to at least one source document, parse the content, [and] identify segments from the parsed content" and also "receive historical user information about a plurality of users from the user profile database, [and] train a model by using the historical user information."
This is found not persuasive because Nielson discloses a language learning system that would periodically reassess learner’s ability to level-up learner and create dynamic, adaptive activities for the learners based on their interaction with the provided resources (figure 2, abstract, [0080]).  Nielson discloses "receive content corresponding to at least one source document ([0090]) receiving resource, where resource contains text (source document) to be parsed), parse the content ([0090], parse the text), [and] identify segments from the parsed content ([0090], resulting set of potential keywords)". Nielson also discloses "receive historical user information ([0080][0188], learner’s ability can be updated according to learner’s past performance) about a plurality of users (learners) from the user profile database ([0067] user data store 105 stores learner’s profiles) , [and] train a model by using the historical user information (abstract, [0080][0188], dynamic, adaptive activities are created for learner based on their level generated from their previous performance).
Rejection is maintained.



Claim Rejections - 35 USC § 103
3	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nielson et al. (Nielson, hereinafter) (US Patent Application Publication No. 2014/0342320 A1) in view of Regan (U.S. Patent Application Publication No. 2016/0180248 A1).
	 Regarding claim 1, Nielson teaches a system ([0055]; system 100, Fig. 1) comprising: 
a memory ([0243];  memory) comprising: 
a content database comprising content for delivery to a user ([0055]-[0056]; resource database 103, Fig. 1); 
a task database comprising data identifying a plurality of tasks (keyword store 104, Fig. 1); and 
a user profile database comprising information identifying one of several attributes of the user ([0055]-[0056]; user data store 105, Fig. 1); 
a user device (user device 108a, Fig. 1) comprising: 
a first network interface configured to exchange data via a communication network ([0055]-[0057]; network communication interface is used to communicate with network 106, Fig. 1); and 
([0055]-[0057]; screen of user device 108a, see Fig. 1); and 
one or several servers (e.g. server 101, Fig. 1), wherein the one or several servers are configured to: 
receive content corresponding to at least one source document ([0026] & [0029]; receiving, by the computer, a learner content interest and a learner goal from the computing device of the learner); 
parse the content ([0029]; parsing text from a resource into a set of one or more potential keywords); 
identify segments from the parsed content ([0029]; identifying one or more collocations in the set of potential keywords matching a collocation in a file containing a keyword whitelist); 
generate a networked grouping of the segments ([0029]; identifying one or more collocations in the set of potential keywords matching a collocation in a file containing a keyword whitelist);
receive historical user information about a plurality of users from the user profile database ([0026]-[0027];  receives learner profiles history information); 
train a model by using the historical user information ([0123]; train using stored user profile information), 
receive activities of the user ([0050]-[0051]; [0127] & [0123]; receive learner resources), wherein the activities are associated with new interactions between the user and content in the content database ([0050]-[0051]; user interaction with the resource is used to generate new activities); 
parse the activities of the user ([0090] & [0184]; parse learner’s activities); 
([0091] & [0184]; identifying parts form the parsed activity); 
correlate the components in the parsed activities of the user with the segments identified in the parsed content ([0090]-[0091] & [0184]; compare the set of potential keywords against a keyword whitelist to determine whether each potential keyword is pedagogically valuable); 
extract features from the activities of the user based on the correlation ([0090] & [0184]; a keyword extraction module begins generating a set of potential keywords by preprocessing and/or standardizing the text parsed from the resource); and 
use the trained model to estimate a mastery level of the user based on the features ([0184]-[0187]; The learning activity module may score a learner's performance and automatically assign a grade to the learner for one or more skills in an activity).
But Nielson doesn’t explicitly disclose wherein the historical user information includes interaction data associated with interactions between the plurality of users and content in the content database, the interaction data including at least one of an amount of content consumed, time spent interacting with the content, and a skill level associated with a user in the plurality of users of the content.
Regan, in analogous art, discloses wherein the historical user information includes interaction data associated with interactions between the plurality of users and content in the content database ([0012], [0132]-[0138] & [0006]; each learners history of interaction with the learning contents/activities are tracked and stored),
 the interaction data including at least one of an amount of content consumed ([0137]; number of pages were visited/read), time spent interacting with the content ([0137]; time spent interacting with the content), and a skill level ([0158]; proficiency level of learners) associated ([0132]-[0137]; how much time spent on each page, time spent interacting with videos, time spent interacting with animations, answer choices answered, time spent on each question, number of visits to each question, search terms entered, search results, which pages bookmarked, use of zoom, occurrences of content being shared, Highlight/markup of content).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Nielson, and Regan because Regan’s teaching would allow Nielson’s system to provide an optimized context based learning.

Regarding claim 2, Nielson further disclose the system of claim 1, wherein the segments comprise at least one of portions of words, words, phrases, sentences, paragraphs, images, video, or sections of the content ([Abstract] & [0021]-[0022]; parts, parts of words, audio).

Regarding claim 3, Nielson further teaches the system of claim 1, wherein the one or several servers are further configured to generate the networked grouping of the segments based on a table of contents of the at least one source document or HTML tags of the at least one source document ([0154]; a dictionary source and a keyword store).

Regarding claim 4, Nielson further teaches the system of claim 1, wherein the networked grouping comprises an acyclic directed network of the segments ([0119]; networked collections).

Regarding claim 5, Nielson further teaches the system of claim 1, wherein the one or several servers are further configured to train the model by: 
([0085]; driving from past performance); 
deriving a labeled data set from the historical user information, wherein labels of the labeled data set correspond to outcomes associated with the features ([0121]-[0123]; received labeled stored data); 
inputting a first portion of the features and a first portion of the labeled data set into the model ([0030] & [0121]-[0123]; receiving labeled data for tuning and/or predicting model); and 
adjusting the model until correct outcomes are generated for the first portion of the features ([0080] & [0031]; evaluating and updated model based on updated data).

Regarding claim 6, Nielson further teaches the system of claim 5, wherein the one or several servers are further configured to train the model by: 
inputting a second portion of the features and a second portion of the labeled data set into the model ([0121]-[0122] & [0030]; receiving training data with labeled metadata); 
using the model to generate predicted outcomes based on the second portion of the features ([0121]-[0123] & [0030]; training model module used to generate predicted result); and 
evaluating the model by comparing the predicted outcomes with outcomes associated with the second portion of the features ([0080] & [0031]; evaluating and updated model based on updated data).

([0141]-[0142]; classification model is used for training).
	
Regarding claim 8, Nielson further teaches the system of claim 1, wherein the one or several servers are further configured to train a plurality of models corresponding to different segments of the parsed content ([0141]-[0142]; multiple training models such as classification and regression are used for training).

Regarding claim 9, Nielson further teaches the system of claim 1, wherein the mastery level of the user is estimated for each of a plurality of skills ([0144]; different performance skills and levels ).
	
Regarding claim 10, Nielson further teaches the system of claim 1, wherein the features are extracted based on a position of a correlated segment within the networked grouping ([0027]-[0030]; wherein the statistical model represents a correlation between a set of features selected for extraction).

As for claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10 above, respectively. Therefore, the limitations of claims 11-20 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Liang-che Alex Wang
January 19, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447